Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-10, 12-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tokoro et al. (US 2013/0320608 A1), hereinafter referred to as Tokoro.	With reference to claim 1, Tokoro teaches A motor control apparatus configured to control a motor, comprising: 	a drive circuit of the motor including a semiconductor device and being installed on a different substrate from a substrate of the motor (¶0039, ¶0045, the CPU and ROM being a ‘semiconductor device’); 	a load switching unit configured to set a load of the motor in a first state as a first load (Fig. 2, 51, 53, 54, 55), and 	set a load of the motor in a second state as a second load that is smaller than the first load (¶0047); and 		a control unit configured to control the drive circuit and the load switching unit, wherein the control unit is configured to control the drive circuit to start rotation of the motor when the load switching unit is in the second state (¶0047, Fig. 5).
With reference to claim 2, Tokoro further teaches the control unit is configured to set the load switching unit to the first state when the rotation speed of the motor reaches a predetermined speed (¶0052).	With reference to claim 4, Tokoro further teaches the load switching unit is configured to transmit a driving force of the motor to one or more members in the first state, and disconnect transmission of the driving force to at least one member of the one or more members in the second state (Fig. 2).	With reference to claim 5, Tokoro further teaches  the load switching unit is configured to disconnect transmission of the driving force to all members of the one or more members in the second state (¶0047).	With reference to claim 6, Tokoro further teaches the load switching unit is configured to transmit the driving force to all members of the one or more members when transiting from the second state to the first state (Fig. 5, t11).	With reference to claim 8, Tokoro further teaches the motor is a sensorless motor (There is no disclosure from Tokoro that the motors include a sensor).
With reference to claim 9, Tokoro teaches an image forming apparatus comprising: 	an image forming unit configured to form an image on a sheet (Fig. 3, 28 and 25); 	a motor for rotationally driving a rotating member of the image forming unit (Fig. 3, M2); 
a drive circuit of the motor including a semiconductor device and being installed on a different substrate from a substrate of the motor (¶0039, ¶0045, the CPU and ROM being a ‘semiconductor device’); 	a load switching unit configured to set a load of the motor in a first state to a first load and set a load of the motor in a second state to a second load that is smaller than the first load (Fig. 3, 52); and 	a control unit configured to control the drive circuit and the load switching unit, wherein the control unit is configured to control the drive circuit to start rotation of the motor when the load switching unit is in the second state (¶0050).	With reference to claim 10, Tokoro further teaches the control unit is configured to set the load switching unit to the first state before the image forming unit starts forming an image after rotation of the motor has started (¶0050).	With reference to claim 12, Tokoro further teaches the load switching unit is configured to transmit a driving force of the motor to one or more rotating members of the image forming unit, and disconnect transmission of the driving force to at least one rotating member of the one or more rotating members in the second state (Fig. 3, 52).	With reference to claim 13, Tokoro  further teaches the load switching unit is configured to disconnect transmission of the driving force to all rotating members of the one or more rotating members in the second state (Fig. 3, 25M-Y).	With reference to claim 14, Tokoro further teaches  the load switching unit is configured to transmit the driving force to all rotating members of the one or more rotating members when transiting from the second state to the first state (Fig. 23, 25M-Y, Fig. 5, t10)	With reference to claim 15, Tokoro further teaches the one or more rotating members are either one or more photoconductors of the image forming unit, or one or more developing rollers that develop an electrostatic latent image of the one or more photoconductors (¶0034).
With reference to claim 18, Tokoro further teaches the motor does not include semiconductor devices (Tokoro does not disclose a semiconductor device included in the motor).	With reference to claim 19, Tokoro further teaches the motor is a sensorless motor (Tokoro does not disclose any sensors).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokoro as applied to claims 1 and 9 above, and further in view of Suzuki et al. (US 2013/0168921 A1), hereinafter referred to as Suzuki.	With reference to claim 3, Tokoro teaches all that is required as explained above, however is silent with regards to the control unit is configured to set the load switching unit to the second state when stopping the motor.	Suzuki teaches he control unit is configured to set the load switching unit to the second state when stopping the motor (¶0084).	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the teaching of Suzuki to stop the motor of Tokoro so as to efficiently stop the motor.
With reference to claim 11, Tokoro teaches all that is required, however is silent with regards to the control unit is configured to set the load switching unit to the second state after the image forming unit has completed the image forming.	Suzuki teaches the control unit is configured to set the load switching unit to the second state after the image forming unit has completed the image forming (¶0084).	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the teaching of Suzuki to stop the motor of Tokoro so as to efficiently stop the motor.
Claim(s) 7, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokoro as applied to claims 1 and 11 above, and further in view of Yuasa (US 2015/0063879 A1).	With reference to claim 7, Tokoro teaches all that is required, however is silent with regards to a separating rollers.
Yuasa teaches the motor transmits a driving force to at least one member including a first member, and the load switching unit is configured to cause the first member and a second member to contact in the first state (Fig. 4C), and separate the first member and the second member in the second state (Fig. 4A).	It would have been obvious to one of ordinary skill in the art to use the teaching of Yuasa with the motor control device of Tokoro so as to prevent rubbing of the transfer belt.
With reference to claim 16, Tokoro teaches all that is required, however is silent with regards to a separating rollers.	Yuasa teaches the motor transmits a driving force to at least one rotating member including a first rotating member, and the load switching unit is configured to cause the first rotating member and the second rotating member to contact in the first state (Fig. 4C), and separate the first rotating member and the second rotating member in the second state (Fig. 4A).
	It would have been obvious to one of ordinary skill in the art to use the teaching of Yuasa with the motor control device of Tokoro so as to prevent rubbing of the transfer belt.	With reference to claim 17, Yuasa further teaches the first rotating member is an intermediate transfer belt of the image forming unit, and the second rotation member includes at least either one or more photoconductors of the image forming unit, or one or more transfer rollers - 19 -10194164US01/P220-0225US configured to transfer an image formed on the one or more photoconductors to the intermediate transfer belt (Fig. 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY H CURRAN/Primary Examiner, Art Unit 2852